SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1430
CAF 12-00080
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, WHALEN, AND MARTOCHE, JJ.


IN THE MATTER OF ANDREA J. BALL,
PETITIONER-RESPONDENT,

                     V                                             ORDER

SCOTT D. MARSHALL, RESPONDENT-APPELLANT.
(APPEAL NO. 1.)


DAVIS LAW OFFICE, OSWEGO (STEPHANIE N. DAVIS OF COUNSEL), FOR
RESPONDENT-APPELLANT.


     Appeal from an order of the Family   Court, Oswego County (Donald
E. Todd, J.), entered December 29, 2011   in a proceeding pursuant to
Family Court Act article 4. The order,    inter alia, confirmed the
determination of the Support Magistrate   that respondent had willfully
violated an order of child support.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Matter of Eric D. [appeal No. 1], 162 AD2d 1051).




Entered:   February 8, 2013                       Frances E. Cafarell
                                                  Clerk of the Court